-In an action for restoration of plaintiff to his former status as a partner of defendant partnership, from which he has been ousted by vote of the partners other than himself, or, in the alternative, for an accounting, and to recover unpaid salary and damages for breach of contract, plaintiff appeals from an order granting defendants’ motion to stay all proceedings in the action until arbitration shall have been had in accordance with the terms of the partnership agreement of the parties to the action. Order affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Sneed, Wenzel and MaeCrate, JJ., concur. [See post, P- 791.]